                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


 TWIN FALLS NSC, LLC, a Tennessee      Case No. 1:19-cv-00009-DCN
 limited liability company,

      Petitioner/Counter-Respondent,

 v.                                    ORDER GRANTING SOUTHERN IDAHO
                                        AMBULATORY SURGERY CENTER,
 SOUTHERN IDAHO AMBULATORY              LLC’S MOTION FOR PROTECTIVE
 SURGERY CENTER, LLC, an Idaho                     ORDER
 limited liability company,

      Respondent/Counter-Petitioner.




ORDER GRANTING SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S MOTION FOR PROTECTIVE ORDER - Page 1
       Respondent/Counter-Petitioner SOUTHERN IDAHO AMBULATORY SURGERY

CENTER, LLC’s Motion for a Protective Order under Federal Rule of Civil Procedure 26(c), its

Memorandum in Support of Motion for Protective Order, and the Declarations of Deborah

Wensink and Angelo L. Rosa is Support of Motion for Protection Order having come before this

Court pursuant to Notice on 10 July 2020,

       It is HEREBY ORDERED that:

       Respondent/Counter-Petitioner SOUTHERN IDAHO AMBULATORY SURGERY

CENTER, LLC Motion for a Protective Order is GRANTED, and FURTHER THAT

Petitioner/Counter-Respondent TWIN FALLS NSC, LLC (“Twin Falls”) may not use any

information or materials in discovery unless such information and/or materials are (i) produced by

SIASC in response to a specific request from Petitioner/Counter-Respondent TWIN FALLS NSC,

LLC (“Twin Falls”), or (ii) publicly available.

       IT IS FURTHER ORDERED THAT:




                                     IT IS SO ORDERED.



DATED: _____________                                        __________________________
                                                            Judge of the District of Idaho



ORDER GRANTING SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S MOTION FOR PROTECTIVE ORDER - Page 2
                       CLERK’S CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Angelo L. Rosa             arosa@rosacommerce.com

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com




                                               Clerk of the Court




ORDER GRANTING SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S MOTION FOR PROTECTIVE ORDER - Page 3
